 4:12-cr-03074-JMG-CRZ Doc # 118 Filed: 10/09/20 Page 1 of 1 - Page ID # 245




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                          4:12CR3074
    vs.
                                                       ORDER
JOHN FRANCISCO LASTRA,
                 Defendant.


     IT IS ORDERED that:

     1.    The defendant's Unopposed Motion to Continue Revocation
           Hearing (filing 117) is granted.

     2.    Defendant John Francisco Lastra’s violation of supervised release
           hearing is continued to January 22, 2021, at 11:00 a.m., before
           the undersigned United States District Judge, in Courtroom No.
           1, Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 9th day of October, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
